Title: From Thomas Jefferson to Robert Gilmor & Company, 1 May 1791
From: Jefferson, Thomas
To: Robert Gilmor & Company



Gentlemen
Philadelphia May 1. 1791.

I am just informed that there is arrived at Baltimore addressed to you by Mr. Cathalan of Marseilles 6. barrrels containing Olive trees, and a chest containing olives to sow, for me. I must beg the favor of you to send them by the first vessel to Charleston (S. C.) addressed ‘to Messieurs Brailsford & Morris for Mr. Drayton.’ As the success of this endeavour to introduce the culture of the olive tree into the U. S. depends on the plants arriving at their destination in due season, and that is now passing fast away, I must beg your attention to send them by the very first vessel bound from your port to that. Any expences which may not be payable at the port of delivery according to usage, I will answer on your notifying them to me. I have the honour to be Gentlemen Your most obedt. humble servt,

Th: Jefferson

